PER CURIAM.
The State concedes, correctly, that a conviction for possession of a firearm in the commission of a felony is unconstitutional where a defendant is also convicted of armed kidnapping. Carawan v. State, 515 So. 2d 161 (Fla.1987); see Heath v. State, 532 So.2d 9 (Fla. 1st DCA 1988). For that reason the firearms conviction is reversed. Viera v. State, 532 So.2d 743 (Fla. 3d DCA 1988).
A review of the record discloses no grounds for overturning the conviction or sentences for first-degree murder, armed kidnapping, battery on a police officer, resisting arrest with violence, and leaving the scene of an accident.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED FOR CORRECTION OF THE JUDGMENT.